         Case 1:19-cv-06640-VSB Document 12 Filed 09/27/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NAMEL NORRIS
                                                                   1:19-cv-6640 (VSB)

                                     Plaintiff,


                       -against-




81 PEARL STREET VENTURE LTD d/b/a BECKETT’S
BAR & GRILL and LOUISE PROPERTIES INC.,




                                     Defendants.



PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for LOUISE
PROPERTIES INC., and requests that copies of all notices and other papers in this case be sent
to:

                            PRYOR CASHMAN LLP
                            Attn: Sarah E. Bell, Esq.
                                  7 Times Square
                                  New York, New York 10036-6569
                                  Tel: (212) 326-0401
                                  sbell@pryorcashman.com


Dated: New York, New York
       September 27, 2019
                                                   PRYOR CASHMAN LLP

                                                   By: /s/ Sarah E. Bell
                                                          Sarah E. Bell
                                                          7 Times Square
                                                   New York, New York 10036-6569
                                                   (212) 421-4100
                                                   Attorneys for Louise Properties Inc.
